                 Case 2:21-cv-01253-JCC Document 3 Filed 09/16/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   SAMANTHA K. GRUBB,

 9                              Plaintiff,                 Case No. C21-1253-JCC

10          v.                                             ORDER GRANTING APPLICATION
                                                           TO PROCEED IN FORMA PAUPERIS
11   UNITED STATES SOCIAL SECURITY
     ADMINISTRATION,
12
                                Defendant.
13

14
            Because Plaintiff does not appear to have funds available to afford the $402 filing fee,
15
     Plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. §
16
     1915(a)(1). Therefore, Plaintiff’s IFP application, Dkt. 1, is GRANTED. However, the
17
     undersigned recommends review by the assigned District Judge under 28 U.S.C. § 1915
18
     (e)(2)(B). The Clerk of the Court is directed to send a copy of this Order to Plaintiff and to the
19
     assigned District Judge.
20
            Dated this 16th day of September, 2021.
21

22                                                         A
                                                           S. KATE VAUGHAN
23                                                         United States Magistrate Judge



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
